United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                               Nos. 07-3535/3536
                               ________________


United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                *      Appeal from the United States
                                        *      District Court for the
Joshua Lee Howe,                        *      Eastern District of Arkansas.
                                        *
            Appellant.                  *
                                        *
                                        *

                               _______________

                            Submitted: June 9, 2008
                                Filed: August 13, 2008
                              ________________

Before SMITH, BOWMAN and GRUENDER, Circuit Judges.
                        ________________

GRUENDER, Circuit Judge.

      After a jury trial, Joshua Lee Howe was convicted of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The district court1
sentenced Howe to 120 months’ imprisonment for this conviction and a consecutive


      1
       The Honorable Richard T. Dawson, United States District Judge for the
Eastern District of Arkansas.
60 months on Howe’s guilty plea to a related escape charge, for a total sentence of 180
months’ imprisonment. Howe appeals. For the following reasons, we affirm.

I.    BACKGROUND

       In December 2002, Jeremy Gaither was kidnapped, robbed and murdered.
Howe, Richard Smith and Robert Phillips were arrested in connection with this crime.
Smith pled guilty and agreed to cooperate with the Government. Smith detailed
Howe’s plan to kidnap and rob Gaither and the resulting murder. Smith also described
Phillips’s role in the kidnapping, robbery and murder. A six-count indictment charged
Howe and Phillips with: (1) conspiring with each other to commit the crimes of
kidnapping and robbery, resulting in felony murder; (2) committing murder in the
perpetration of a robbery and kidnapping; (3) aiding and abetting one another to
commit the crime of kidnapping; (4) being a felon in possession of a firearm (as to
Phillips); (5) being a felon in possession of a firearm (as to Howe); and (6) aiding and
abetting one another to commit the crime of using and carrying a firearm in relation
to a crime of violence.

       At a jury trial, the Government presented evidence, primarily through Smith,
that Howe, a drug dealer, developed a plan to kidnap and rob Gaither because Gaither
was a rival drug dealer. Howe had Smith and Phillips execute the plan because he
knew Gaither would not agree to meet with him. In order to intimidate Gaither during
the robbery, Howe had Smith retrieve a pistol from his car. Howe had received the
pistol from Sherria Doyle three months earlier in a trade for drugs. Prior to the trade,
Doyle had taken the pistol from her boyfriend, Michael Padgett. When Smith
expressed hesitation in using the pistol, Howe gave the pistol to Phillips. Smith and
Phillips then followed Howe’s directions. Smith lured Gaither into a borrowed car by
saying that the owner of the car wanted to sell it to Gaither. Once Gaither got into the
car, Smith drove to where Phillips was waiting. Phillips claimed that he needed a ride
because his car broke down. Smith then drove Gaither and Phillips to the White River

                                          -2-
National Wildlife Range. In the car, Phillips ordered Gaither to turn over his money
and to strip naked while pointing the pistol at him. Phillips ordered Gaither to get out
of the car. Once outside, Gaither attacked Phillips. As they fought, Phillips shot
Gaither. Phillips jumped in the car, and Smith and Phillips left Gaither at the wildlife
range. Gaither died from the gunshot wound at that location. When Smith and
Phillips returned to Howe, Howe directed Smith to place the pistol in the woods and
later instructed Smith to retrieve the pistol from the woods. When Smith retrieved the
pistol from the woods, he was with Chelsa Dixon, his girlfriend, and he told Dixon to
wipe the pistol with her sweater. He then gave the pistol to Howe.

       The jury found Howe guilty of being a felon in possession of a firearm (Count
5). However, it acquitted Howe of the murder charge (Count 2) and the charge of
aiding and abetting Phillips to commit the crime of using and carrying a firearm in
relation to a crime of violence (Count 6). The jury deadlocked on the conspiracy to
commit a kidnapping which resulted in felony murder charge (Count 1) and the aiding
and abetting the crime of kidnapping charge (Count 3). The district court declared a
mistrial on Counts 1 and 3. The jury acquitted Phillips on all counts.

       Howe filed a motion for judgment of acquittal regarding the guilty verdict on
the felon in possession of a firearm count. Howe also filed a motion for dismissal of
the kidnapping charge (Count 3), claiming that a retrial would result in a double
jeopardy violation. The Government filed a motion to dismiss the indictment without
prejudice because it intended to seek another indictment against Howe for the two
offenses on which the district court declared a mistrial. In one order, the district court
denied Howe’s motion for judgment of acquittal, denied his motion for dismissal of
the kidnapping charge (Count 3), and granted the Government’s motion to dismiss the
indictment without prejudice. Based on this order, the United States District Clerk
dismissed all five counts of the indictment against Howe. The Government then filed
a motion to clarify the dismissal, requesting that the dismissal only pertain to the
counts on which the district court declared a mistrial, Counts 1 and 3. The district

                                           -3-
court granted the Government’s motion and entered an order clarifying that the
dismissal without prejudice only applied to Counts 1 and 3 and reinstating the jury’s
guilty verdict on Count 5 and the judgment of acquittal on Counts 2 and 6.

       At sentencing, the district court grouped Howe’s felon in possession of a
firearm count and escape count for the purposes of calculating an advisory sentencing
guidelines range under the United States Sentencing Guidelines.2 In calculating his
offense level, the district court applied the § 2K2.1(c)(1)(B) cross reference to §
2A1.1(a) because Howe possessed the firearm in connection with the conspiracy to
kidnap and rob Gaither and because of the resulting felony murder. With this cross
reference and the adjustments for his role in the offense and obstruction of justice,
Howe’s total offense level was 47 and his criminal history category was VI, which
resulted in an advisory sentencing guidelines range of life imprisonment. The district
court sentenced Howe to 180 months’ imprisonment, representing the total of the
statutory maximum sentences for both convictions. Howe appeals his felon in
possession of a firearm conviction and his sentence.

II.   DISCUSSION

      A.     Evidentiary Rulings

      We review a district court’s decision regarding the admissibility of evidence for
an abuse of discretion. United States v. Dorsey, 523 F.3d 878, 879 (8th Cir. 2008).
We “will not reverse unless substantial rights were affected.” United States v.
Nguyen, 526 F.3d 1129, 1135 (8th Cir. 2008). “Evidence is relevant so long as it has
‘any tendency to make the existence of any fact that is of consequence to the

      2
       The escape count resulted from Howe’s August 2007 guilty plea of escaping
from a Dallas County Detention Facility, where he was held awaiting trial. See 18
U.S.C. § 751(a). Pursuant to Howe’s motion, the district court consolidated the two
cases for sentencing.

                                         -4-
determination of the action more probable or less probable than it would be without
the evidence.’” United States v. Heppner, 519 F.3d 744, 751 (8th Cir.), petition for
cert. filed, --- U.S.L.W. --- (U.S. July 12, 2008) (No. 08-5334) (quoting Fed. R. Evid.
401). “A court may exclude relevant evidence if its probative value is substantially
outweighed by the danger of unfair prejudice, however.” Id. (citing Fed. R. Evid.
403).

             1.     Exhibit 63

       Howe argues that the district court erred by admitting Exhibit 63 into evidence.
Exhibit 63 was a picture of a .22 caliber Hi-Standard Supermatic, Tournament Model
pistol, a pistol that the Government argued was similar to the pistol used to murder
Gaither. Howe argues that Exhibit 63’s prejudicial effect outweighed any probative
value because the pistol portrayed in the exhibit was not the pistol used to murder
Gaither. See Fed. R. Evid. 401, 403. He contends that the ballistic report that Gaither
was shot with a .22 caliber long-rifle bullet suggests that numerous other firearms
could have been used.

       We permit “the use of replica evidence, more specifically guns, for
demonstrative purposes.” United States v. Parks, 364 F.3d 902, 907 (8th Cir. 2004),
vacated on other grounds, 543 U.S. 1101 (2005); see United States v. McIntosh, 23
F.3d 1454, 1456-57 (8th Cir. 1994). While Exhibit 63 was a picture of a pistol and
not an actual pistol, the potential for unfair prejudice is even less when using a picture
as demonstrative evidence than it would be for an actual pistol.

       The Government correctly used Exhibit 63 as demonstrative evidence and did
not suggest that it pictured the actual firearm used to murder Gaither. Instead, the
Government questioned its witnesses about the similarities and differences between
the pistol in Exhibit 63 and the pistol used to murder Gaither. When questioning
Smith, the Government asked, “How do you recognize Government’s Exhibit 63?”

                                           -5-
Smith responded, “It’s the same caliber weapon that was used in the murder.” The
Government later asked, “And are you sure that you got that gun – a similar type gun
from [Howe]?” Smith answered, “Yes, sir, from underneath the seat of a car.” Doyle
testified that the pistol in the exhibit resembled the pistol that belonged to Padgett, her
boyfriend, which she traded to Howe. Padgett testified that the pistol in Exhibit 63
looked like the pistol that he had owned. He also testified that the only material
differences between his pistol and the pistol in Exhibit 63 was that his pistol had the
word “Tournament” on it and his pistol’s handle was slightly darker than that in
Exhibit 63.

        “In balancing the prejudicial effect and probative value, great deference is given
to the district judge’s determination.” Parks, 364 F.3d at 907. Given this deference
and the Government’s proper use of Exhibit 63 as demonstrative evidence, we find
that the exhibit had probative value in identifying the type of pistol possessed by
Howe and was not unfairly prejudicial because the jury could only have understood
that it was being used as demonstrative evidence. Therefore, the district did not abuse
its discretion in admitting Exhibit 63.

             2.     Prior Bad Act Evidence

       Howe also argues that the district court should not have admitted Howe’s prior
bad act involving the robbing of drug thieves and requiring them to strip naked in a
similar manner as Gaither was robbed. He contends that this evidence was not so
distinctive as to show a signature and was not similar to the December 6, 2002
incident.

       “Evidence of prior bad acts is ‘not admissible to prove the character of a person
in order to show action in conformity therewith,’ but is admissible to prove ‘motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
accident.’” United States v. Kent, 531 F.3d 642, 650 (8th Cir. 2008) (quoting Fed. R.

                                           -6-
Evid. 404(b)). “Evidence of prior bad acts is admissible if it is (1) relevant to a
material issue, (2) similar in kind and reasonably close in time, (3) sufficient to
support a jury finding by a preponderance of the evidence, and (4) more probative
than prejudicial.” Id. Additionally, “[w]here the pattern and characteristics of the
crimes are so unusual and distinctive as to be like a signature, evidence of a
defendant’s prior crimes is admissible to prove that it was indeed the defendant that
committed the charged crime.” United States v. Lewis, 483 F.3d 871, 875 (8th Cir.
2007) (quotation and alteration omitted). “Giving great deference to the district
court’s determination in balancing the prejudicial effect and probative value of
evidence of other crimes or acts, we will reverse the district court’s evidentiary
decision only when the evidence admitted clearly has no bearing on any issue
involved.” United States v. Jourdain, 433 F.3d 652, 659 (8th Cir. 2006) (quotation
omitted).

       Howe’s cousin testified that he and Howe once robbed several people who had
stolen their drugs. While Howe held a gun during this robbery, Howe’s cousin beat
them up and made them strip naked. One person was forced to ride away on a bike
naked. Even though Howe’s cousin, not Howe, forced the people to take off their
clothes, Howe participated in the robbery by flourishing a gun. Howe argues that this
prior bad act was not so distinctive as to be like a signature because this method of
stripping and robbing people of their hidden drugs is common among drug dealers.
He also argues that this evidence is not similar to Gaither’s robbery and is unfairly
prejudicial because it was admitted only “to tarnish the character of Howe.”

       We believe that the prior robbery was unusual and distinctive enough as to be
like a signature, and Howe provides no support for his assertion that this method of
stripping and robbing a person is common among drug dealers. Like the prior
robbery, Gaither was held at gunpoint, forced to strip naked, robbed, and left there.
With these distinctive similarities, the prior bad act was relevant to “motive,
knowledge, intent, plan, purpose, [and] modus operandi,” as the district court

                                         -7-
instructed the jury when the evidence was presented. Trial Tr. at 559. Any unfair,
prejudicial effect that might have resulted was reduced by this instruction. See United
States v. Ironi, 525 F.3d 683, 688 (8th Cir. 2008).

      We also disagree with Howe’s argument that the prior bad act is not close in
time because it was only established that it occurred some time in the year before the
December 6, 2002 incident. Even without the exact date of the incident, an act
occurring a year or less before the charged conduct is not so remote in time that it
cannot be admitted under Rule 404(b). See id. at 687-88. Therefore, the district court
did not abuse its discretion in admitting the prior bad act evidence.3

      B.     Government’s Closing Argument

       Howe argues that the Government’s statement during closing argument that
Doyle gave Howe a firearm three months before the December 6, 2002 murder created
either a variance or constructive amendment because the indictment charged Howe
with being a felon in possession of a firearm on December 6, 2002. “A variance arises
when the evidence presented proves facts that are materially different from those
alleged in the indictment.” United States v. Whirlwind Soldier, 499 F.3d 862, 870 (8th
Cir. 2007), cert. denied, --- U.S. ---, 128 S. Ct. 1286 (2008) (quotation and alteration
omitted). “A constructive amendment occurs when the essential elements of the
offense as charged in the indictment are altered in such a manner–often through the

      3
        In his brief, Howe alludes to, without sufficient argument or explanation, the
following evidentiary issues: Exhibit 63’s use in “bolster[ing] the improper reference
that Howe was of bad character,” Exhibit 63’s use in prompting Doyle’s testimony
about giving Howe a pistol for drugs three months before Gaither’s murder, Doyle’s
actual testimony that she gave the pistol to Howe for drugs three months before
Gaither’s murder, and any evidence of Howe’s pre-trial escape. “Undeveloped issues
perfunctorily averred to in an appellate brief are waived.” United States v. Lester, ---
F.3d ---, 2008 WL 2682580, at *1 (8th Cir. July 10, 2008) (quotation and alterations
omitted).

                                          -8-
evidence presented at trial or the jury instruction–that the jury is allowed to convict
the defendant of an offense different from or in addition to the offenses charged in the
indictment.” Id. “The basic difference between a constructive amendment and a
variance is this: a constructive amendment changes the charge, while the evidence
remains the same; a variance changes the evidence, while the charge remains the
same.” United States v. Stuckey, 220 F.3d 976, 981 (8th Cir. 2000).

       Because Howe only argues that the Government’s statement changed the dates
of the offense, and not the offense charged, he actually is arguing that the statement
created a variance, not a constructive amendment. We review de novo whether a
variance existed and whether it prejudiced the defendant. Id. at 979. “In determining
whether a variance exists, we consider the totality of the circumstances, including the
nature of the activities, the location and time frame in which the activities were
performed, and the participants involved.” United States v. Abfalter, 340 F.3d 646,
650 (8th Cir. 2003) (quotation omitted) (conducting a variance review of a statement
by the Government in closing argument). “Reversal is warranted only if the variance
prejudiced the defendant’s substantial rights.” United States v. Buckley, 525 F.3d 629,
633 (8th Cir. 2008).

        After reviewing the Government’s closing argument in its entirety, we find that
its statements regarding Howe’s possession of the firearm three months before the
date charged in the indictment did not constitute a variance. In its closing argument,
the Government first described the pistol that Howe told Smith to retrieve from the car
on December 6, 2002. The Government then described Doyle’s testimony that she
traded the pistol to Howe for drugs three months earlier. The Government used this
testimony to show how and when the pistol came to be in Howe’s possession. Later
in its closing argument, the Government made the statement that Howe argues
constituted a variance or constructive possession: “You’ve heard the testimony of
Sherria Doyle . . . that three months prior to this she gave Josh Howe a pistol in
exchange for an eightball of crack. Right there, at that moment, Josh Howe is a felon


                                          -9-
in possession of a firearm. Right there he is guilty of possessing a firearm.” Trial Tr.
at 1218. However, the Government continued to explain its theory by stating that
“[Howe] kept it, and he later provided it to Mr. Phillips to shoot and kill Jeremy
Gaither. When Mr. Howe gives the gun to Mr. Phillips, Mr. Phillips is a felon in
possession of a firearm. That’s it. That’s the crime.” Id. Looking at the entirety of
the closing argument, we find that the Government was summarizing its theory,
consistently maintained throughout the trial, that Howe first received the pistol three
months before the murder and then gave the pistol to Phillips to murder Gaither on or
about December 6, 2002. See Abfalter, 340 F.3d at 651 (concluding that there was no
variance because the Government’s statement in closing argument was consistent with
its theory throughout the trial). Therefore, no variance was created by the
Government’s closing argument. Additionally, even if the statement did constitute a
variance, it would not be prejudicial to Howe because the evidence that Howe
possessed the gun on December 6, 2002, the date he directed Smith to retrieve it from
his vehicle and he gave it to Phillips, “provided a sufficient basis for the jury’s
finding.” See id.4

      C.     Sufficiency of Evidence

       Howe argues that the district court erred by denying his motion for judgment
of acquittal because the Government did not provide sufficient evidence that the
firearm traveled in or affected interstate commerce. “We review de novo a denial of
a motion for a judgment of acquittal.” United States v. Tyndall, 521 F.3d 877, 881
(8th Cir. 2008). “Viewing the evidence most favorably to the government, resolving


      4
       We also disagree with Howe’s contention that the absence of the date of the
offense in the jury instructions contributed to the existence of a variance or a
constructive amendment. The date was not a material element of the felon in
possession of a firearm charge, see Stuckey, 220 F.3d 976 at 982, and the jury was
provided a copy of the indictment, which included the date of December 6, 2002, as
the date of the felon in possession offense.

                                         -10-
evidentiary conflicts in the government’s favor, and accepting all reasonable
inferences from the evidence supporting the jury’s verdict, this court affirms if the
evidence at trial is sufficient to sustain a conviction.” United States v. Sturdivant, 513
F.3d 795, 800 (8th Cir. 2008). To obtain a conviction for being a felon in possession
of a firearm, “the government had to prove beyond a reasonable doubt (1) a previous
conviction for a crime punishable by imprisonment over one year and (2) knowing
possession of a firearm (3) that was in or affected interstate commerce.” United States
v. Collier, 527 F.3d 695, 701 (8th Cir. 2008). Because Howe only challenges the
sufficiency of the evidence with respect to the third element, we limit our review to
whether the evidence was sufficient for a reasonable jury to conclude that the firearm
was in or affected interstate commerce. To prove that the firearm was in or affected
interstate commerce, “[t]he government need not produce the firearm in question[.
P]roof that the firearm was manufactured outside the state of possession will suffice.”
United States v. Cox, 942 F.2d 1282, 1286 (8th Cir. 1991).

        The Government presented sufficient evidence that the .22 caliber pistol that
Howe possessed on December 6, 2002, traveled in interstate commerce. Bureau of
Alcohol, Tobacco, Firearms and Explosives Special Agent Glen Jordan identified
Exhibit 63 as a picture of a .22 caliber Hi-Standard Supermatic, Tournament Model
pistol. The Government used this exhibit as demonstrative evidence when it
questioned several witnesses to establish that the pistol Howe possessed was, in fact,
a Hi-Standard .22 caliber pistol. Doyle testified that she took a .22 caliber pistol from
Padgett, her boyfriend, and gave it to Howe for drugs three months before Gaither’s
murder. Padgett testified that his Hi-Standard .22 caliber pistol was missing. He also
testified that his pistol only fired .22 caliber long bullets. Both Doyle and Padgett
testified that the pistol was similar in appearance to the pistol portrayed in Exhibit 63.
Smith also testified that the pistol he retrieved for the robbery at Howe’s direction
from Howe’s vehicle was similar to the pistol portrayed in Exhibit 63. Additionally,
a ballistics expert testified that the bullet in Gaither’s body was consistent with a .22
caliber long bullet. Giving all reasonable inferences to the Government’s evidence,

                                          -11-
this evidence sufficiently established that the pistol that Howe possessed and gave to
Phillips on December 6, 2002, was a Hi-Standard .22 caliber pistol.

      The Government then presented evidence that a Hi-Standard .22 caliber pistol
would have traveled in interstate commerce if it was located in Arkansas. Special
Agent Jordan testified about the firearm portrayed in Exhibit 63:

      Q:     If that particular firearm was possessed in Arkansas, would it have
             impacted interstate commerce?

      A:     Yes.

      Q:     And that means it wasn’t manufactured here?

      A:     That’s correct.

Trial Tr. at 599. We conclude that a reasonable jury could infer from Special Agent
Jordan’s testimony that any Hi-Standard .22 caliber pistol possessed in Arkansas
would had to have traveled in interstate commerce. This testimony, along with the
testimony of Howe’s possession of a similar .22 caliber pistol, permitted a jury
reasonably to infer that the firearm that Howe possessed and gave to Phillips on
December 6, 2002, had traveled in interstate commerce. Therefore, the evidence at
trial was sufficient to sustain Howe’s conviction, and the district court did not err in
denying Howe’s motion for judgment of acquittal.

      D.     Mistaken Dismissal

      Howe argues that the district court violated the Fifth Amendment by reinstating
the count of the indictment on which he was convicted after it dismissed the entire
indictment without prejudice. The Government argues that the district court may
correct a clerical error under Federal Rule of Criminal Procedure 36. Rule 36 states,
“After giving any notice it considers appropriate, the court may at any time correct a

                                         -12-
clerical error in a judgment, order, or other part of the record, or correct an error in the
record arising from oversight or omission.” Fed. R. Crim. P. 36. Our circuit has not
identified what standard of review applies to a district court’s decision to correct a
clerical error under Rule 36. We choose to review this decision for an abuse of
discretion. See United States v. Niemiec, 689 F.2d 688, 690 (7th Cir. 1982). But see
United States v. Dickie, 752 F.2d 1398, 1400 (9th Cir. 1985) (applying the clearly
erroneous standard).

       We have permitted a district court to correct a final judgment under Rule 36 to
include an omitted forfeiture order where the court had entered a preliminary
forfeiture order earlier. United States v. Hatcher, 323 F.3d 666, 673-74 (8th Cir.
2003); see also United States v. Ferrario-Pozzi, 368 F.3d 5, 9 (1st Cir. 2004); United
States v. Mitchell, 70 Fed. Appx. 707, 714 (4th Cir. 2003) (unpublished per curiam).
In United States v. Bennett, the Third Circuit also discussed the application of Rule
36 in a forfeiture case. 423 F.3d 271, 277-82 (3d Cir. 2005) (holding that the district
court could amend a final sentence that omitted an order of forfeiture because a
preliminary order of forfeiture was issued and the parties knew about the forfeiture).
The Third Circuit held that

       The District Court’s error can properly be regarded as clerical because
       (1) the parties stipulated to the forfeiture; (2) a preliminary order of
       forfeiture was issued; and (3) the omission of the final order of forfeiture
       resulted from an organizational failure, not a legal error. We have said
       that Federal Rule of Civil Procedure 60(a) [the civil analogue of Rule 36]
       . . . is limited to the correction of clerical mistakes; it encompasses only
       errors mechanical in nature, apparent on the record, and not involving an
       error of substantive judgment.

Id. at 281 (internal quotations omitted) (alteration in original). We have said that
“[a]n authorized correction, pursuant to Rule 36, may clarify a sentence, unclear in




                                           -13-
written form, that is clear when the record is examined as a whole.” United States v.
Tramp, 30 F.3d 1035, 1037 (8th Cir. 1994) (discussing the differences and ambiguities
between an oral and written judgment).

        While this case does not involve a forfeiture order or any previous oral
judgment relating to a sentence, we apply the principles of these cases to this situation.
After examining the record as a whole, we conclude that the district court’s dismissal
of the entire indictment was an oversight that was apparent on the record. The district
court denied Howe’s motion for judgment of acquittal in the same order that it
dismissed the entire indictment. Thus, the court clearly provided Howe with notice
of its intent to uphold the guilty verdict on the felon in possession count. To then
dismiss it without explanation would be obviously and inherently inconsistent. In
addition, if the original dismissal without prejudice were to stand, then there would
be another fundamental and obvious inconsistency. The jury acquitted Howe on
Counts 2 and 6. If the dismissal of these counts were to be without prejudice, the
Government presumably would be allowed to retry Howe on counts for which he had
been acquitted. However, the Double Jeopardy Clause prohibits a retrial on counts
for which Howe was acquitted. See U.S. Const. amend. V (“[N]or shall any person
be subject for the same offence to be twice put in jeopardy of life or limb . . . .”).
These obvious inconsistencies demonstrate that the district court did not intend to
dismiss the entire indictment. Therefore, the district court’s original dismissal was not
an error of judgment, but it qualifies as an oversight that was apparent from the record.
While there certainly are limits to the reach of Rule 36, we find that the district court
did not abuse its discretion, under these circumstances, by correcting its order
dismissing the entire indictment.




                                          -14-
      E.     Sentencing

       Howe challenges multiple aspects of his sentence. We first review a sentence
for procedural errors. Gall v. United States, 552 U.S. ---, 128 S. Ct. 586, 597 (2007).
We

      must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly calculating)
      the Guidelines range, treating the Guidelines as mandatory, failing to
      consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on
      clearly erroneous facts, or failing to adequately explain the chosen
      sentence–including an explanation for any deviation from the Guidelines
      range.

Id. In reviewing the sentence for procedural errors, “[w]e review a district court’s
interpretation and application of the guidelines de novo and its factual findings
regarding enhancements for clear error.” United States v. Pate, 518 F.3d 972, 975
(8th Cir. 2008) (quotation omitted). We next review the substantive reasonableness
of the sentence for an abuse of discretion. Gall, 128 S. Ct. at 597.

       The district court found that Howe had a total offense level of 47 and a criminal
history category VI, resulting in an advisory sentencing guidelines sentence of life
imprisonment. To reach this offense level, the district court first applied the cross
reference in U.S.S.G. § 2K2.1(c). According to the cross reference,

      (1)    If the defendant used or possessed any firearm or ammunition in
             connection with the commission or attempted commission of
             another offense, or possessed or transferred a firearm or
             ammunition with knowledge or intent that it would be used or
             possessed in connection with another offense, apply --

      ...

                                         -15-
             (B)    if death resulted, the most analogous offense guideline from
                    Chapter Two, Part A, Subpart 1 (Homicide), if the resulting
                    offense level is greater than that determined [by §
                    2K2.1(b)(6)].

U.S.S.G. § 2K2.1(c). “‘Another offense’, for purposes of subsection (c)(1), means
any federal, state, or local offense, other than the explosive or firearms possession or
trafficking offense, regardless of whether a criminal charge was brought, or a
conviction obtained.” U.S.S.G. § 2K2.1, cmt. n.14(C). Section 2A1.1(a) is the
appropriate guideline for first degree murder and provides a base offense level of 43.5

       Howe argues that the district court erred in applying this cross reference
because the Government failed to prove by a preponderance of the evidence that
Howe conspired to kidnap and murder Gaither and that Howe’s possession of a
firearm was in connection with the conspiracy to kidnap and murder Gaither.6 Howe
was not convicted of any other offense. “When the proposed enhancement is based
upon an offense for which there was no prior conviction, as in this case, the
government must prove at sentencing (by a preponderance of the evidence) that the
defendant committed it.” United States v. Phillips, 506 F.3d 685, 688 (8th Cir. 2007)

      5
        “This guideline . . . applies when death results from the commission of certain
felonies. For example, this guideline may be applied as a result of a cross reference
(e.g., a kidnapping in which death occurs) . . . .” U.S.S.G. § 2A1.1, cmt. n.1
(emphasis altered).
      6
        Howe argues that the district court found that the Government proved by a
preponderance of the evidence that Howe conspired to kidnap and murder Gaither.
While the district court discussed a conspiracy to kidnap and murder Gaither at one
point at the sentencing hearing, it is clear from reviewing the entire transcript that the
district court found that Gaither’s death resulted from the offense of conspiring to
kidnap and rob Gaither. Therefore, we frame our analysis as determining whether the
Government proved by a preponderance of the evidence that Howe conspired to
kidnap and rob Gaither and that Gaither’s death resulted from that conspiracy. See
U.S.S.G. § 2K2.1(c)(1)(B).

                                          -16-
(internal quotation omitted). “Acquitted conduct may be used for sentencing purposes
if proved by a preponderance of the evidence.” United States v. No Neck, 472 F.3d
1048, 1055 (8th Cir. 2007).

       Based on the evidence presented by the Government during the trial, we find
no clear error in the district court’s finding that the Government proved by a
preponderance of the evidence that Howe conspired to kidnap and rob Gaither, which
resulted in Gaither’s death. As we have previously discussed, Smith testified that
Howe planned and organized the kidnapping and robbery of Gaither. Howe instructed
Smith to retrieve the firearm from his vehicle, and then Howe gave the firearm to
Phillips to conduct the kidnapping and robbery of Gaither, which ultimately resulted
in Gaither’s death. Howe also instructed Smith and Phillips as to what actions to take.
Therefore, even though Howe was acquitted of conspiring to commit robbery and
kidnapping that resulted in Gaither’s death, we see no clear error in the district court’s
holding that the Government proved by a preponderance of the evidence that Howe
committed this offense.

       The Government also had to prove by a preponderance of the evidence the
absence of any defenses to the offense of conspiring to kidnap and rob Gaither. Howe
argues that the Government did not meet this burden. Howe argues that he was
elsewhere on the day of Gaither’s murder. He did not elaborate on this defense in his
closing argument, at sentencing, or in his present appeal. In any event, his purported
alibi defense is not inconsistent with the Government’s theory that Howe organized
and planned the kidnapping and robbery. The Government did not allege that Howe
actually kidnapped and robbed Gaither. Rather, the offense at issue is conspiring to
kidnap and rob Gaither. The Government’s theory did not involve Howe’s presence
at the scene of the actual crime against Gaither. Therefore, his alibi that he was
elsewhere at the time of the actual kidnapping and robbery fails as a defense. Cf.
United States v. Raglin, 500 F.3d 675, 678 (8th Cir. 2007). Howe’s other supposed
defense, that Smith’s testimony is uncorroborated by other evidence, also fails because

                                          -17-
Smith’s lack of alleged credibility is not an affirmative defense. The Government
presented its case, and the district court’s finding that the Government proved the
offense by a preponderance of the evidence includes its determination of Smith’s
credibility. “A district court’s determination as to the credibility of a witness is
virtually unreviewable on appeal.” United States v. Cantrell, 530 F.3d 684, 692 (8th
Cir. 2008) (quotation omitted). Therefore, we hold that the Government proved the
absence of any defenses by a preponderance of the evidence.

       We also find no error in the district court’s application of the cross reference
because Howe’s transfer of the firearm was “in connection with” the offense of
conspiring to kidnap and rob Gaither. The cross reference applies if Howe
“transferred a firearm . . . with knowledge or intent that it would be used or possessed
in connection with another offense.” § 2K2.1(c)(1). The Government proved by a
preponderance of the evidence that Howe transferred the firearm with the knowledge
or intent that it would be used in connection with the conspiracy to kidnap and rob
Gaither. Howe played an integral role in planning and organizing the kidnapping and
robbery. When Howe gave the firearm to Phillips, he clearly transferred the firearm
to Phillips with the knowledge and intent that Phillips would use it to kidnap and rob
Gaither. Because a preponderance of the evidence supports the district court’s
conclusion that Gaither’s murder resulted from this offense, the district court properly
applied the cross reference in § 2K2.1(c)(1)(B).7


      7
        Because the district court correctly applied the cross reference, we need not
review the district court’s decision to increase Howe’s offense level by 4 levels
pursuant to § 2K2.1(b)(6). That increase became irrelevant by the application of the
cross reference. See United States v. LeGrand, 468 F.3d 1077, 1082 (8th Cir. 2006)
(finding certain enhancements to be irrelevant after the district court’s determination
that the defendant was a career offender increased his base offense level to a higher
level).

      Howe also argues that the firearm possession was not “in connection with
another felony offense” for the purposes of applying the § 2K2.1(b)(6) enhancement

                                         -18-
       Howe also argues that his due process rights were violated by the district
court’s calculation of his offense level because the “sentencing enhancement factor[s]
become[] a tail which wags the dog of the substantive offense.” United States v.
Townley, 929 F.2d 365, 369 (8th Cir. 1991) (internal quotation omitted). The Ninth
Circuit has held that when a district court’s findings at sentencing create a
“disproportionate impact” on the defendant’s sentence the court must review the
district court’s findings under the more stringent clear and convincing evidence
standard. United States v. Jordan, 256 F.3d 922, 933 (9th Cir. 2001). “Our court has
often alluded to this exception, but has never found a case with facts sufficient to fall
within the exception.” United States v. Bradford, 499 F.3d 910, 920 (8th Cir. 2007),
cert. denied, --- U.S. ---, 128 S. Ct. 2078 (2008). In this case, before the district court
applied any adjustments, Howe’s base offense level was 20. With a criminal history
category of VI, the guidelines range would have been 70 to 87 months’ imprisonment.
Howe’s ultimate sentence was 180 months’ imprisonment, which has a corresponding
offense level of 29. This increase of nine offense levels and a resulting sentence that
is 93 months above the high end of the original guidelines range does not create such
a disproportionate impact. See id. (finding that an actual sentence that represented an


because the other offense was not distinct from or separate in time from the firearm
possession offense. To the extent that his argument also applies to the requirement
of “another offense” under the § 2K2.1(c)(1)(B) cross reference, we find that it fails.
While there is a circuit split on whether § 2K2.1(b)(6) applies when the “other felony
offense” is not separate or distinct from the firearm possession, see United States v.
Chavarria-Cabrera, 272 F.3d 1049, 1051 (8th Cir. 2001) (recognizing a circuit split),
the “other offense” in this case involves the conspiracy to kidnap and rob Gaither, an
offense that is “wholly distinct from [Howe’s] weapon[] possession . . . offense.” See
id.

       We also find no relevance or merit to Howe’s argument that he did not “use”
the firearm when Doyle traded a firearm for drugs three months before Gaither’s
murder. While this is a correct statement of law under the Supreme Court’s holding
in Watson v. United States, 552 U.S. ---, 128 S. Ct. 579 (2007), this exchange is
irrelevant in determining the application of the cross reference.

                                           -19-
increase of seven offense levels and that was 113 months above the top of the original
guidelines range was not sufficient to require the use of the clear and convincing
evidence standard). Therefore, we do not find that this is a case where we must apply
this exception and review the district court’s findings for clear and convincing
evidence.8

       Howe then argues that the district court failed to calculate an advisory
guidelines range for the escape count. The district court, though, correctly grouped
the felon in possession count and the escape count together and calculated one
advisory sentencing guidelines range for the two counts. See U.S.S.G. § 3D1.2;
United States v. Vaca, 289 F.3d 1046, 1049 (8th Cir. 2002).

       Howe also argues that the district court could not impose the statutory
maximum sentence for each of the two counts that were grouped together. Howe
contends that his sentence of 180 months’ imprisonment exceeded the statutory
maximum for the felon in possession conviction. However, Howe’s 180-month
sentence included the statutory maximum 120 months for his felon in possession of
a firearm conviction and the statutory maximum 60 months for his escape conviction.
Contrary to Howe’s argument, counts that are grouped together to determine the
guidelines range are not merged together to determine the statutory maximum
sentence. See Vaca, 289 F.3d at 1049 (affirming the district court’s sentencing when
it “grouped Counts I and II under U.S.S.G. § 3D1.2(c) and used the grouped counts
to find the applicable guidelines range . . ., then imposed concurrent sentences on each

      8
        We also disagree with Howe’s other arguments relating to the district court’s
calculation of his offense level. He argues that the district court erred in adding two
levels for Howe’s role in the offense, see § 3B1.1(c), in adding two levels for
obstruction of justice for Howe escaping custody while awaiting trial, see § 3C1.1,
and in not applying an acceptance of responsibility adjustment because he pled guilty
to the escape count. He does not provide specific arguments why these decisions are
incorrect, and we find no clear error by the district court in applying these
adjustments. See Peters v. United States, 464 F.3d 811, 812 (8th Cir. 2006).

                                         -20-
count using that guidelines range, but then correctly reduced the sentence on Count
II to the statutory maximum sentence”). Furthermore, a district court may “run
sentences from multiple counts consecutively, rather than concurrently, if the
Guideline sentence exceeds the statutory maximum sentence for each count.” United
States v. Zimmer, 299 F.3d 710, 725 (8th Cir. 2002) (quotation omitted); see U.S.S.G.
§ 5G1.2(d). Therefore, the district court committed no procedural error in sentencing
Howe to 120 months’ imprisonment on the felon in possession count and a
consecutive 60 months’ imprisonment on the escape count.9

       Next, Howe argues that the district court erroneously applied a presumption of
reasonableness to the advisory sentencing guidelines range. Near the beginning of the
sentencing hearing, the district court acknowledged the Supreme Court’s holding in
Rita v. United States, 551 U.S. ---, 127 S. Ct. 2456 (2007), saying, “[T]here was a case
in June of this year, the Rita case, by the United States Supreme Court, which held
that any criminal sentence within the guideline range would be presumed to be a
reasonable sentence. So you need to be aware of that.” Sentencing Tr. at 11-12.
Howe did not object to this statement as sentencing, so we review his argument for
plain error. See United States v. Gaddy, --- F.3d ---, 2008 WL 2717681, at *6 (8th
Cir. July 14, 2008) (citing United States v. Pirani, 406 F.3d 543, 550 (8th Cir. 2005)
(en banc)). Under plain error review, Howe must prove an “(1) error, (2) that was
plain, and (3) that affected substantial rights. If all three conditions are met, an
appellate court may then exercise its discretion to notice a forfeited error, but only if

      9
        Howe also argues that the district court did not clearly state if it was imposing
a variance or departure in reaching this sentence. However, the district court imposed
the statutory maximum sentence on each count and ran them consecutively. Because
the advisory guidelines range exceeded the sum of the statutory maximums, the
statutorily authorized maximum sentences became the guidelines sentence. See
U.S.S.G. § 5G1.1(a); United States v. Andrews, 339 F.3d 754, 757-58 (8th Cir. 2003)
(stating that a defendant cannot be sentenced to more than the statutory maximum
when the guidelines range exceeds the statutory maximum). Therefore, the district
court did not vary or depart in reaching those sentences.

                                          -21-
(4) the error seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” Id. (quotation and alterations omitted).

       Even if we assume that the district court erroneously thought that it could
presume the guidelines range was reasonable and that such an error was plain, we
conclude that the error did not affect Howe’s substantial rights. After this statement,
the district court listened to and considered the parties’ arguments about the guidelines
range calculation and the 18 U.S.C. § 3553(a) factors. It then reviewed the § 3553(a)
factors and based its sentence on those factors, saying:

      I have reviewed 3553(a) factors, factors to be considered in imposing a
      sentence, and I assume these are the circumstances of the offense, history
      and characteristics of the defendant, the sentence to be imposed to reflect
      the seriousness of the offense, to promote respect for the law, to provide
      just punishment for the offense, afford adequate deterrent to criminal
      offense. That plus the remaining ones, I assure you I have considered
      and will consider in imposing a sentence on Mr. Howe.

Sentencing Tr. at 44. Moreover, there is no indication by the district court that it
would have given Howe a lower sentence without such a presumption. With this
record, we conclude that Howe “cannot carry his burden of showing [that there was
a reasonable probability] that he would have received a lesser sentence in the absence
of the district court’s erroneous presumption.” See Gaddy, 2008 WL 2717681, at *6
(quotation omitted).

       Howe also argues that the district court did not adequately explain its reasons
for imposing the sentence. We find this argument to be meritless because the district
court stated that it considered the § 3553(a) factors and that the sentence imposed
addressed those factors. “When explaining the § 3553(a) factors, the district court is
not required to provide a full opinion in every case.” United States v. Guarino, 517
F.3d 1067, 1068-69 (8th Cir. 2008), petition for cert. filed, --- U.S.L.W. --- (U.S. July


                                          -22-
9, 2008) (08-5241). “It must set forth enough reasons to satisfy the appellate court
that it has considered the parties’ arguments and has an articulate basis for exercising
its own discretionary authority.” Id. at 1069. In deciding whether the district court
adequately explained its reasons for Howe’s sentence, we “examine[] the entire
sentencing record, not just the district court’s statements at the hearing.” Id. Based
on the entire sentencing record, we find that the district court provided an adequate
explanation for Howe’s sentence. Therefore, the district court did not commit
procedural error in sentencing Howe, and we affirm Howe’s sentence.

III.   CONCLUSION

       For the foregoing reasons, we affirm Howe’s conviction and sentence.

                        _____________________________




                                         -23-